Title: 1775. Septr. 21. Thursday.
From: Adams, John
To: 


       The famous Partisan Major Rogers came to our Lodgings to make Us a Visit. He has been in Prison—discharged by some insolvent or bankrupt Act. He thinks We shall have hot Work, next Spring. He told me an old half Pay Officer, such as himself, would sell well next Spring. And when he went away, he said to S.A. and me, if you want me, next Spring for any Service, you know where I am, send for me. I am to be sold.—He says the Scotch Men at home, say d——n that Adams and Cushing. We must have their Heads, &c. Bernard used to d——n that Adams—every dip of his Pen stung like an horned Snake, &c. Paxton made his Will in favour of Ld. Townsend, and by that Maneuvre got himself made a Commissioner. There was a great deal of Beauty in that Stroke of Policy. We must laugh at such sublime Strokes of Politicks, &c. &c. &c.
       In the Evening Mr. Jona. Dickinson Sergeant of Prince Town, made a Visit to the Sec. and me. He says he is no Idolater of his Name Sake. That he was disappointed when he first saw him. Fame had given him an exalted Idea: but he came to N. Jersey upon a particular Cause, and made such a flimsy, effeminate, Piece of Work of it, that he sunk at once in his Opinion.
       Serjeant is sorry to find a falling off in this City—not a third of the Battalion Men muster, who mustered at first.
       D. he says sinks here in the public opinion. That many Gentlemen chime in with a spirited Publication in the Paper of Wednesday, which blames the conduct of several Gentlemen of Fortune, D., Cad., R., and J. Allen &c.
      